Citation Nr: 0501310	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
injury with traumatic arthritis, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for left knee 
instability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO continued a 30 percent disability evaluation for left 
knee injury with traumatic arthritis, and granted service 
connection and assigned a 20 percent disability evaluation 
for left knee instability.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in December 2000.  A 
transcript of this hearing has been associated with the 
claims file. 

In a March 2001 decision, the Board remanded this case in 
order for the RO to schedule the veteran for a VA orthopedic 
examination for an evaluation of his left knee disability, to 
ask the veteran to identify any additional medical records 
pertaining to his left knee disability, to obtain the records 
identified by the veteran, and to ensure that the 
notification requirements and development procedures 
contained in sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000 (VCAA) had been fully complied with 
and satisfied.

The case was remanded again in May 2003 for compliance with 
VCAA.

The case has now been returned to the Board for further 
appellate review.



FINDINGS OF FACT

1.  Left knee injury, traumatic arthritis, is manifested by 
no more than extension limited to 20 degrees, flexion limited 
to 60 degrees, pain on motion, less movement than normal, and 
fatigability.

2.  Left knee instability is no more than moderate.


CONCLUSIONS OF LAW

1.  Left knee injury, traumatic arthritis, is no more than 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261.  (2004).

2.  Left knee instability is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 
2002); 38 C.F.R. § 4.17a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the September 2002 supplemental statement of the case, the RO 
provided the veteran with the rating criteria under 
Diagnostic Code 5257, pertaining to instability of the knee, 
the rating criteria under Diagnostic Code 5260, pertaining to 
limitation of flexion of the leg, and the rating criteria 
under Diagnostic Code 5261, pertaining to limitation of 
extension of the leg.  The RO also provided the veteran with 
the text of 38 C.F.R. § 4.10, pertaining to functional 
impairment, 38 C.F.R. § 4.40, pertaining to functional loss, 
and 38 C.F.R. § 4.59, pertaining to painful motion.

In an April 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that the 
service-connected condition had gotten worse.  The RO stated 
that entitlement to an increased evaluation for the left knee 
injury with traumatic arthritis to 40 degrees was not 
warranted unless extension of the left leg was limited to 30 
degrees.  The RO stated that entitlement to an increased 
evaluation for left knee instability to 30 percent was not 
warranted unless there was a severe subluxation or lateral 
instability of the knee.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2004 VCAA letter, under a heading 
entitled "What Do We Still Need From You," the RO stated 
that it needed an authorization form so that it could obtain 
the veteran's medical records.  The RO requested the veteran 
to provide the name and location of any VA or military 
facility where he received medical care, and the approximate 
dates of care.  The RO also requested the veteran to inform 
VA of any other records that might exist to support his 
claim.

Under a heading entitled "How Will VA Help You Obtain 
Evidence for Your Claim," the RO stated that if they were 
needed for his claim, it would request all records held by 
Federal agencies, including service medical records or other 
military records, and medical records at VA hospitals.  The 
RO stated that it was making reasonable efforts to help the 
veteran obtain private records or evidence necessary to 
support his claim.  The RO stressed that it was responsible 
for obtaining records in support of his claim that were 
maintained in federal custody.  

Under a heading entitled "How Can You Help VA," the RO 
stated that the veteran must provide enough information about 
his records so that the RO could request them from the 
appropriate person or agency.  The RO stressed that it was 
the veteran's responsibility to make sure that it received 
all requested records that were not in the possession of a 
Federal department or agency.  The RO also stressed that if 
there was any other evidence or information that the veteran 
thought would support his claim, that he should so inform VA.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2004 VCAA letter, under the heading 
"What Do We Still Need from You," the RO requested the 
veteran to inform VA of any records that might exist to 
support his claim.  Under the heading "How Can You Help 
VA," the RO again stressed that if there was any other 
evidence or information that the veteran thought would 
support his claim, that he should so inform VA.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004). 

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a zero percent disability rating, 
to 10 degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In an August 1976 rating decision, the RO granted service 
connection for chondromalacia, left patella, and assigned a 
10 percent disability evaluation under Diagnostic Codes 5099-
5014.  In a January 1978 rating decision, the RO decreased 
the rating to a noncompensable evaluation.  In a March 1994 
rating decision, the RO increased the evaluation to 10 
percent disabling, under Diagnostic Codes 5099-5010.  

The veteran filed his current claim for an increased 
evaluation in October 1997.  In a September 1998 rating 
decision, the RO assigned a 30 percent evaluation and 
recharacterized the disability as left knee injury with 
traumatic arthritis under Diagnostic Codes 5010-5261.  In a 
February 2000 rating decision, the RO continued a 30 percent 
evaluation for left knee injury with traumatic arthritis and 
granted service connection for left knee instability, 
assigning a 20 percent disability evaluation under Diagnostic 
Code 5257.

In a July 1998 VA joint examination report, the veteran 
reported that he did not have any giving way but that he did 
have a lot of pain, especially in the lateral area as well as 
the popliteal area of the left knee.  Upon physical 
examination, the examiner found range of motion of 18 to 90 
degrees, +1 effusion, and positive crepitation of the 
patellofemoral joint.  There was a positive reverse 
McMurray's test with pain over the lateral joint surface.  
The knee was nontender over the patella and did not have a 
Lachman, anterior drawer, posterior drawer, or pivot.  The 
impression was chondromalacia patella, mildly symptomatic, 
and moderately symptomatic meniscus.  An MRI of the left knee 
was recommended to rule out the possibility of a left 
meniscal tear.  

In a July 1998 VA bones examination report, the examiner 
noted that the veteran limped on the left side.  The examiner 
noted that the veteran had decreased range of motion of the 
left knee, with flexion to 95 degrees and extension to 20 
degrees with evidence of minimal effusion.  There was a 
present crepitus.  The impression was chondromalacia patella 
of the left knee and secondary degenerative joint disease.

A July 1998 radiology report of the left knee showed some 
degenerative change of the left knee with minimal osteophyte 
in the condyles.  There were small cystic changes in the 
posterior aspect of the left upper tibia, and it was noted 
that an old injury in the left upper fibula might be 
considered.

In an October 1999 VA joint examination report, the veteran 
complained of constant swelling, pain, and stiffness of the 
left knee.  The veteran reported that he was only able to 
walk about one or two blocks, and sometimes he needed to use 
crutches and a cane for walking, but this would only happen 
once in a while.  He reported that he could climb steps 
slowly, about eight steps at a time.

Upon physical examination, the examiner noted that the 
veteran walked limping from his left knee.  In the supine 
position, the veteran was unable to extend fully the left 
knee.  He had extension of less than 20 degrees, with flexion 
of 95 degrees.  There was a positive McMurray's test.  There 
was no evidence of swelling.  The impression was left knee 
traumatic arthritis with decreased range of motion, secondary 
degenerative joint disease and suspected meniscal tear.  

In a January 2000 VA MRI of the left knee, the impression was 
that the findings were compatible with old tibial plateau 
fracture with residual fragmentation, deformity, and edema.  
There was substantial secondary osteoarthritis, substantial 
partial tear of the anterior cruciate ligament, substantial 
grade 3 chondromalacia patella, and extensive maceration of 
the body and posterior horn of the medial meniscus.

In an August 2000 VA primary care follow-up note, there was 
no swelling of the knee, cystic swelling in the patella, and 
pain on range of motion.  The assessment was degenerative 
joint disease, and the examiner ordered a knee brace.

In a November 2000 VA orthopedic surgery consult note, the 
veteran complained of pain and locking of the knee.  There 
was joint line tenderness but no instability.

At the December 2000 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he had trouble climbing 
stairs, and had to pull himself up with his arms.  He stated 
that he also had trouble walking, and occasionally the knee 
would slip out of the joint.  He stated that he had pain 
while walking and would try to keep weight off it.  He stated 
that a lot of times, he would have swelling and inflammation, 
and that at night he would have to elevate the knee with a 
pillow.

In a December 2001 VA follow-up outpatient treatment report, 
the veteran complained of pain in the knee.  The examiner 
noted swollen tenderness of the knee on the medial side, and 
pain on flexion.  

A February 2002 VA x-ray report of the left knee indicated a 
probably old healed fracture lateral tibial plateau and 
lateral femoral condyle with cystic changes in the bones and 
in the patella, and narrowing of the joint space laterally 
and in the femoral patellar compartment.  The physician noted 
that this suggested old trauma and degenerative change.  
There was no effusion or acute fracture identified.  The 
impression was probable post traumatic and degenerative 
changes.

In a February 2002 VA joints examination report, the veteran 
complained of severe discomfort in the left knee with 
significant range of motion limitations.  He complained of 
pain with weight bearing, pain with prolonged use, and pain 
intermittently with flare-ups.  On physical examination, the 
examiner noted that the veteran had an antalgic gait on the 
left.  Range of motion assessment of the left knee showed 
voluntary restriction of extension to 20 degrees, and 
voluntary limitation of flexion to 60 degrees.  The examiner 
noted that the veteran had an antalgic gait on the left, but 
there was no obvious instability on varus or valgus stress or 
with anterior Lachman's.  

The examiner noted that X-rays of the left knee revealed 
significant multi-compartment degenerative changes with 
subchondral sclerosis and marginal osteophytic formations and 
marginal osteophytic formations.  The impression was 
degenerative joint disease, left knee, severely symptomatic 
with limited range of motion, and systemic inflammatory 
arthropathy.  

In his remarks, the examiner stated that the veteran's pain 
could significantly limit the functional ability of the left 
knee during a flare-up or when the left knee was used 
repeatedly over a period of time.  He stated that it was not 
feasible to determine additional loss of range of motion due 
to pain or use during flare-ups.  He stated that due to the 
service-connected left knee disability, the veteran exhibited 
weakened movement and excess fatigability but there was no 
evidence of incoordination or disuse.  It was not possible to 
distinguish whether the veteran's left knee symptoms were due 
to the service-related injury or to gouty arthritis.

A.  Instability of the left knee

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 20 percent for 
left knee instability.

In order for a higher evaluation based on instability, the 
evidence must demonstrate severe recurrent subluxation or 
lateral instability.  A longitudinal review of the following 
findings is not supportive of severe impairment:  In a July 
1998 VA joint examination report, the veteran reported that 
he did not have any giving way.  The knee did not have a 
Lachman, anterior drawer or posterior drawer.  There was a 
positive reverse McMurray's test.  In the July 1998 VA bones 
examination report, it was noted that the veteran limped on 
the left side. The October 1999 VA examination also noted a 
positive McMurray's test and that the veteran limped on the 
left side.  In the November 2000 VA consult note, the 
examiner noted no instability.  At the December 2000 hearing, 
the veteran stated that occasionally the knee would slip out 
of joint.  In the February 2002 VA joints examination report, 
the examiner noted that there was no obvious instability on 
varus or valgus stress or with anterior Lachman's, although 
the veteran had an antalgic gait on the left.

This probative evidence indicates no more than moderate 
instability, warranting no more than a 20 percent disability 
evaluation under Diagnostic Code 5257.  The criteria for the 
next higher evaluation, instability that is severe, is not 
shown.  38 C.F.R. § 4.17a, Diagnostic Code 5257 (2004).  At 
the December 2000 hearing, the veteran stated that only 
occasionally would the knee slip out of joint, and in the 
most recent examination, in February 2002, the examiner found 
no instability.  The Board finds the veteran's testimony at 
the hearing, as well as the most recent examination report, 
probative of his current level of disability.  Further, 
earlier examination reports also showed little if any 
instability.  The November 2000 VA examination showed no 
instability.  A positive McMurray's test was noted in July 
1998 and October 1999, and the veteran has been observed to 
have a limp on the left side, but this evidence does not 
support a finding of severe instability.  In sum, the 
evidence shows no more than moderate instability of the left 
knee.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for left knee instability, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The evidence shows that the 
condition has not significantly changed and that a uniform 
rating, rather than a staged rating, is warranted.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 20 percent for 
left knee instability, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

B.  Traumatic arthritis of the left knee

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 30 percent for 
traumatic arthritis of the left knee.

The Board notes that a September 2004 General Counsel opinion 
indicated that a veteran could receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  VAOPGCPREC 9-2004.  Further, 
functional impairment, which may be due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, must also be taken into 
consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has consistently reported pain on movement of the 
left knee.  The examiner in the February 2002 examination 
report stated that the veteran's pain could significantly 
limit the functional ability of the left knee during a flare-
up or when the left knee was used repeatedly over a period of 
time.  There is also evidence of less movement than normal 
and fatigability.  The veteran has reported that he is unable 
to climb stairs easily, and cannot walk more than one or two 
blocks at a time.  He also reported using a cane and crutches 
once in a while.

Regarding range of motion, in the July 1998 joint examination 
report, range of motion was 18 to 90 degrees.  In the July 
1998 bones examination report, flexion was to 95 degrees and 
extension to 20 degrees.  In October 1999, extension was less 
than 20 degrees, and flexion was 95 degrees.  In February 
2002 there was voluntary restriction of extension to 20 
degrees and voluntary limitation of flexion to 60 degrees.  
Thus, extension was at most limited to 20 degrees, warranting 
a 30 percent disability evaluation under Diagnostic Code 
5261.  In order to warrant a 40 percent disability 
evaluation, the next higher evaluation, the evidence must 
show extension limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The evidence shows that extension was 
limited to 20 degrees.  

Regarding limitation of flexion, the veteran would warrant an 
additional evaluation if flexion was at least limited to 45 
degrees.  The evidence shows flexion limited to no more than 
60 degrees, warranting no more than a noncompensable 
evaluation under Diagnostic Code 5260.  Even though the RO 
did not consider an additional evaluation under Diagnostic 
Code 5260 per the General Counsel opinion, this was harmless 
error.  The veteran has not been prejudiced thereby, as the 
evidence of record clearly indicates that flexion was not 
limited to more than 60 degrees.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).  Rather, the "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.  In this case, the Board does 
not find that such additional increased rating is warranted.   

At the time of his VA examination in February 2002, the 
examiner acknowledged that the veteran did exhibit weakened 
movement and excess fatigability.  On the other hand, there 
was no evidence of disuse or incoordination.  Id.  Further, 
the examiner indicated that the restriction of 20 degrees of 
extension and 60 degrees of flexion was voluntary.  Previous 
outpatient reports and examinations at various times 
throughout the years were consistent with these findings or 
demonstrated better range of movement, despite any painful 
motion, etc.  Consequently, even considering the provisions 
of 38 C.F.R. § 4.40, the record supports the ratings as 
currently assigned.   

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 30 percent for 
traumatic arthritis of the left knee, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Regarding the issue of an increased evaluation for left knee 
injury traumatic arthritis, the RO, in the October 1998 
statement of the case, found that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO did not address the 
possibility of an extraschedular evaluation for left knee 
instability.  However, the Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.  Although the 
veteran is not currently working, this is apparently not due 
solely to his left knee disability; rather, it is also 
attributed to non-service-connected gouty arthritis including 
multiple joint pains.  Further, there is no evidence of 
frequent periods of hospitalization due to left knee 
disability.  Additionally, the symptoms of the service-
connected left knee are squarely contemplated in the rating 
criteria, which already compensates for the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  In sum, 
the regular rating criteria are found to be adequate.  


ORDER

Entitlement to an evaluation greater than 20 percent for left 
knee instability is denied.

Entitlement to an evaluation greater than 30 percent for left 
knee instability is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


